Citation Nr: 9934817	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  98-08 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than February 
11, 1997, for the award of service connection for HIV-related 
disorder.   

2.  Entitlement to an effective date earlier than February 
11, 1997, for the award of service connection for chronic 
adjustment disorder with paranoid features.

3.  Entitlement to an effective date earlier than February 
11, 1997, for the award of pension benefits. 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to May 
1990 and from December 1993 to April 1994.   

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), San Diego, California, Regional Office 
(RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained insofar 
as possible by the RO.

2.  On February 11, 1997, the RO received the veteran's 
initial claim for compensation or pension benefits; the 
veteran indicated that he had an HIV-related disorder.    

3.  On May 12, 1997, the RO received a statement from the 
veteran which was construed as an amended claim for 
entitlement to service connection for a psychiatric disorder.  



CONCLUSIONS OF LAW

1.  An effective date earlier than February 11, 1997, for the 
award of service connection for HIV-related disorder, is not 
warranted.  38 U.S.C.A. § 5110 (West 1991 and Supp. 1999); 
38 C.F.R. § 3.400 (1999). 

2.  An effective date earlier than February 11, 1997, for the 
award of service connection for chronic adjustment disorder 
with severe features, is not warranted.  38 U.S.C.A. § 5110 
(West 1991 and Supp. 1999); 38 C.F.R. § 3.400 (1999). 

3.  An effective date earlier than February 11, 1997, for the 
award of pension benefits, is not warranted.  38 U.S.C.A. § 
5110 (West 1991 and Supp. 1999); 38 C.F.R. § 3.400 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded.  That is, the claims 
are not inherently implausible.  38 U.S.C.A. § 5107(a) (West 
1991).  The facts relevant to the issue on appeal have been 
properly developed and the statutory obligation of the VA to 
assist the veteran in the development of his claims is 
satisfied.  Id. 

Pertinent Law and Regulations

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151 (1999).  A "claim" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (1999).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

According to the applicable laws and regulations, for the 
grant of service connection, the effective date will be the 
day following separation from active service, or the date 
entitlement arose, if the claim is received within one year 
after separation from service.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(2)(i).  Otherwise, if a claim for service 
connection is filed more than one year after separation from 
service, or if a claim is reopened after a final 
disallowance, the earliest effective date is the date of 
receipt of the claim, or the date entitlement arose, 
whichever is the later.  Id.  Separation from service means 
separation under conditions other than dishonorable from 
continuous active service which extended from the date the 
disability was incurred or aggravated.  Id.  

Analysis

The veteran asserts that he is entitled to an effective date 
earlier than February 11, 1997, for the award of service 
connection for an HIV-related disorder and chronic adjustment 
disorder with severe paranoia and for the award of 
nonservice-connected pension benefits.  The veteran contends 
that the correct effective dates should be the day after his 
separation from service, which would be April 3, 1994.  The 
veteran contends that he was misdiagnosed in service, and the 
Navy harassed him and discriminated against him, and 
therefore, he was unable to file a claim within a year from 
separation from service in April 1994.  The veteran also 
asserts that he was incapacitated soon after service, and 
this prevented him from filing a claim.  The veteran also 
argues that the Department of Navy violated his rights by 
improperly discharging him and he did not know that he was 
entitled to any VA benefits.  Lastly, the veteran asserts 
that he had contacted the VA in 1991 and 1995, and he was 
told that he was not entitled to VA benefits, and therefore, 
he did not file a claim until 1997.   


Effective Date for the Award of Service Connection for HIV-
related Disorder

Review of the record reveals that the RO received the 
veteran's original claim for entitlement to disability 
compensation for an HIV-related disorder on February 11, 
1997.  In a May 1999 rating decision, the RO granted 
entitlement to service connection for an HIV-related disorder 
and a 30 percent evaluation was assigned, effective February 
11, 1997.  

VA law and regulations indicate that for the grant of service 
connection, the effective date will be the day following 
separation from active service, or the date entitlement 
arose, if the claim is received within one year after 
separation from service.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(2)(i).  Otherwise, if a claim for service connection is 
filed more than one year after separation from service, or if 
a claim is reopened after a final disallowance, the earliest 
effective date is the date of receipt of the claim, or the 
date entitlement arose, whichever is the later.  Id.

As discussed above, the veteran's claim for service 
connection for an HIV-related disorder was received by the RO 
on February 11, 1997.  There is no evidence of record which 
establishes that the veteran filed a claim for entitlement to 
service connection for an HIV-related disorder before that 
date or within one year from his separation from service in 
April 1994.  Thus, the Board finds that the correct effective 
date is February 11, 1997, which is the date of receipt of 
the claim.    

Effective Date for the Award of Service Connection for 
Chronic Adjustment Disorder

Review of the record reveals that the RO received a statement 
from the veteran in May 12, 1997.  In this statement, the 
veteran asserted that he had a mental illness that was 
incurred in service.  The RO construed this statement as a 
claim for entitlement to service connection for a psychiatric 
disorder.  In an August 1997 rating decision, the RO granted 
entitlement to service connection for an chronic adjustment 
disorder with severe paranoia, and a 70 percent evaluation 
was assigned, effective May 12, 1997, which was the date of 
receipt of the claim.  
In June 1998, the RO assigned February 11, 1997 as the 
effective date for the award of service connection for 
chronic adjustment disorder with severe paranoia.  The RO 
indicated that they had received the veteran's initial claim 
for disability compensation benefits on February 11, 1997.  
The RO noted that the veteran had only listed HIV as his 
disability.  However, the veteran amended his disability 
compensation claim to include a mental disorder in May 1997.  
The RO determined that since a claim for service connection 
can be construed to infer any or all conditions that may be 
service-connected, and since the chronic adjustment disorder 
was service-connected, the effective date for the award of 
service connection for the chronic adjustment disorder should 
be the date of receipt of the initial claim, which was 
February 11, 1997.   

As noted above, VA law and regulations provide that for the 
grant of service connection, the effective date will be the 
day following separation from active service, or the date 
entitlement arose, if the claim is received within one year 
after separation from service.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Otherwise, if a claim for service connection 
is filed more than one year after separation from service, or 
if a claim is reopened after a final disallowance, the 
earliest effective date is the date of receipt of the claim, 
or the date entitlement arose, whichever is the later.  Id.

The veteran's claim for service connection for compensation 
benefits for a chronic adjustment disorder was received by 
the RO on February 11, 1997.  There is no evidence of record 
which establishes that the veteran filed a claim for 
entitlement to service connection for a chronic adjustment 
disorder before that date or within one year from his 
separation from service in April 1994.  Thus, the Board finds 
that the correct effective date for the award of service 
connection for chronic adjustment disorder is February 11, 
1997, which is the date of receipt of the claim.    

Effective Date for the Award of Pension Benefits

Review of the record reveals that the RO received the 
veteran's claim for entitlement to pension benefits in 
February 11, 1997.  In a May 1999 rating decision, the RO 
granted entitlement to pension benefits effective February 
11, 1997. 

As noted above, except as otherwise provided, the effective 
date of an evaluation and award of pension...based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The veteran's claim for entitlement to pension benefits was 
received by the RO on February 11, 1997.  There is no 
evidence of record which establishes that the veteran filed a 
claim for entitlement to pension benefits before that date or 
within one year from his separation from service in April 
1994.  Thus, the Board finds that the correct effective date 
for the award of pension benefits is February 11, 1997, which 
is the date of receipt of the claim.    

Under the provisions of 38 C.F.R. § 3.400(b), if, within one 
year from the date on which the veteran became permanently 
and totally disabled, the veteran files a claim for a 
retroactive award and establishes that a physical or mental 
disability, which was not the result of the veteran's own 
willful misconduct, was so incapacitating that it prevented 
him or her from filing a disability pension claim for at 
least the first 30 days immediately following the date on 
which the veteran became permanently and totally disabled, 
the disability pension award may be effective from the date 
of receipt of claim or the date on which the veteran became 
permanently and totally disabled, whichever is to the 
advantage of the veteran.  38 C.F.R. § 3.400(b)(ii)(B).  
While rating board judgment must be applied to the facts and 
circumstances of each case, extensive hospitalization will 
generally qualify as sufficiently incapacitating to have 
prevented the filing of a claim.  Id.  For the purposes of 
38 C.F.R. § 3.400(b)(ii)(B), the presumptive provisions of 
38 C.F.R. § 3.342(a) do not apply.  Id. 

The Board finds that the veteran has not presented medical 
evidence which establishes that he was permanently and 
totally disabled within one year from the date of receipt of 
his pension claim, which was February 11, 1997. 

Review of the records reveals that the veteran has submitted 
private medical records, dated in June and July 1994, and in 
January and February 1996, which reflect treatment of anxiety 
and other disorders.  However, these medical records do not 
establish that the veteran was permanently and totally 
disabled.  The veteran has also submitted a March 1999 
statement by his psychotherapist.  In this statement, the 
psychotherapist indicated that the veteran had an adjustment 
disorder since service and that he was rendered nonfunctional 
in employment or job searching.  The Board notes that even 
though this evidence could help to establish that the veteran 
was permanently and totally disabled at the time of his 
service separation in April 1994, the veteran did not file a 
claim within a year from the date that the veteran became 
permanently and totally disabled.  As noted above, the 
veteran's pension benefits claim was received by the RO on 
February 11, 1997.  The Board stresses that in order to 
receive retroactive pension benefits, a claimant must file a 
claim for pension benefits within one year from when he is 
permanently and totally disabled.  See 38 C.F.R. 
§ 3.400(b)(ii)(B).  Thus, the Board concludes that the 
veteran is not entitled to retroactive pension benefits.  
 
The veteran asserts, in essence, that he has been permanently 
and totally disabled since service, and that he is entitled 
to retroactive pension benefits.  Although the veteran and 
other lay persons are competent to provide an account of the 
veteran's symptoms, "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge."  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The veteran does not 
possess the technical or specialized knowledge to provide a 
probative conclusion with respect to the issue of whether his 
disabilities rendered permanently and totally disabled.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the 
Board finds that the veteran's statements are not sufficient 
evidence to establish that he was permanently and totally 
disabled and incapacitated within a year from the date of 
receipt of his pension benefits claim, which was February 11, 
1997.  Therefore, the veteran is not entitled to retroactive 
pension benefits.  See 38 C.F.R. § 3.400(b)(ii)(B).

The veteran argues that the Department of Navy and VA did not 
tell him that he was entitled to VA benefits.  He asserts 
that he was not told about the Transition Assistance Program 
while in service.  He also asserts that he did not file a 
claim because he did not trust the VA or the government.  At 
the hearing before the RO in August 1999, the veteran stated 
that in 1991 and 1995, he came to the VA and spoke with a 
"benefits counselor," he was advised by this individual 
that he was not entitled to any VA benefits because of the 
nature of his disability, and his claim for VA benefits would 
be denied.  Hearing Transcript, hereinafter Tr., 5.  He 
asserts that the benefits counselor told him that he had to 
change the character of discharge reason on his DD 214 in 
order to qualify for benefits or get a better job.  Tr. 5.  

Review of the record reveals that two letters, dated in 
November 1995 and January 1991, by a veterans service officer 
which were sent to the veteran, are associated with the 
claims file.  In these letters, the veterans' service 
officers relate the veterans' service information, including 
dates of service, branch of service, and character of 
discharge.  There is no indication in the letters that the 
veteran had an intention to file a claim for VA benefits.  
The Board notes that in August 1999, the RO attempted to 
obtain records of these alleged communications by the veteran 
with the veterans' service officers at the VA, but no records 
were found.  The RO in Los Angeles California indicated that 
the veterans' service officer who signed the 1991 letter no 
longer worked there.  The RO noted that they did not have 
records of contacts dated prior to 1997.

Pertinent regulations provide that any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (1999).  
The Board finds that the January 1991 and 1995 letters from 
the veterans service officers can not be construed as an 
informal claim for compensation benefits since the letters do 
not identify any benefit sought or an intent to apply for 
benefits.  The Board finds that there are no communications 
associated with the claims file that can be construed as a 
formal or an informal claim for VA benefits and that were 
received by the RO prior to February 11, 1997.   

The veteran asserts that the Department of Navy did not 
advise him that he was entitled to VA benefits, and that the 
VA told him that he was not entitled to benefits.  

38 U.S.C.A. 7722 (West 1991 & Supp. 1999) imposes a duty upon 
the VA to notify members of the Armed Forces, upon 
separation, of their potential entitlement to VA benefits.  
As interpreted by the Court, these provisions require VA to 
inform individuals of their potential entitlement to 
Department of Veterans Affairs benefits when (1) such 
individuals meet the statutory definition of "eligible 
veteran" or "eligible dependent," and (2) VA is aware or 
reasonably should be aware that such individuals are 
potentially entitled to VA benefits.  VA's duty to provide 
information and assistance to such individuals requires only 
such actions as are reasonable under the circumstances.  
VAOPGCPREC 17-95. 

To the extent that the veteran is implying that this 
obligation to inform him of a potential claim rests upon the 
VA, he is incorrect.  The General Counsel has addressed the 
question of the scope of any obligation imposed on the 
Secretary of Veterans Affairs under 38 U.S.C.A. § 7722 (West 
1991), or any other legal authority, to inform individuals 
concerning benefits to which they may be entitled and 
concluded that the statute requires the VA to inform 
individuals of their potential entitlement to VA benefits 
when the VA is aware or reasonably should be aware that such 
individuals are potentially entitled to VA benefits.  See 
also Hill v. Derwinski, 2 Vet. App. 451 (1991) (held that the 
VA is under no legal obligation to personally notify every 
potential claimant of his or her possible entitlement to VA 
benefits).  VAOPGCPREC 17-95.  In this case, as the VA had no 
knowledge that the veteran had an HIV-related disorder or a 
chronic adjustment disorder prior to 1997, it would not be 
reasonable to expect the VA to contact the veteran and inform 
him of his potential benefits.  The veteran asserts that he 
was misdiagnosed in service.  The Board notes that the 
evidence of record establishes that the veteran was in fact, 
misdiagnosed in service, and the correct diagnosis was 
adjustment disorder, not personality disorder.  However, the 
VA had no knowledge of this misdiagnosis prior to 1997, and 
it would not be reasonable to expect the VA to contact the 
veteran and inform him of his potential benefits in light of 
the misdiagnosis.    

Further, the veteran's position is inconsistent with the 
statutory mandate of 38 U.S.C.A. § 5110 which allows for 
compensation becoming effective at separation from service 
only in cases where the veteran has applied for benefits 
within one year of service discharge.  The General Counsel 
held that retroactive benefits may not be awarded in a manner 
inconsistent with express statutory requirements, except 
insofar as a court may order such benefits pursuant to its 
general equitable authority or the Secretary of Veterans 
Affairs may award such benefits pursuant to his equitable 
relief authority under 38 U.S.C.A. § 503(a) (West 1991).  
Thus, even if there were a failure to notify the veteran of 
potential entitlement, this would not override the express 
mandates of the statute and regulations governing the 
effective dates of awards.  VAOPGCPREC 17-95. 

The veteran asserts that he did not file disability 
compensation and pension claims within one year from his 
separation from service in April 1994 because he was 
incapacitated.  He contends that he was misdiagnosed while in 
service, and this misdiagnosis led to his incapacitation, and 
he was unable to file a claim within one year from separation 
from service. 

The Board points out that the pertinent regulations do not 
provide for the award of retroactive benefits for veterans 
who fail to file a claim for service connection within one 
year after service separation due to incompetence or due to 
an incapacitating disability.  See 38 C.F.R. § 3.400 (1999).  
Pertinent regulations do provide for the award of retroactive 
benefits, within certain limitations and in certain 
circumstances, for pension claims, but not service connection 
claims.  See 38 C.F.R. § 3.400 (b)(ii)(B).  As discussed 
above, the Board determined that the veteran is not entitled 
to retroactive benefits for his pension claim.   

The Board points out that 38 U.S.C.A. § 5110 allows for 
compensation becoming effective at separation from service 
only in cases where the veteran has applied for benefits 
within one year of service discharge.  The General Counsel 
has held that retroactive benefits may not be awarded in a 
manner inconsistent with express statutory requirements, 
except insofar as a court may order such benefits pursuant to 
its general equitable authority or the Secretary of Veterans 
Affairs may award such benefits pursuant to equitable relief 
authority under 38 U.S.C.A. § 503(a) (West 1991).  
Accordingly, VA is not free to award a retroactive effective 
date prior to the date it receives a claim unless there is 
specific statutory authority for such retroactive effective 
date.  See VAOPGCPREC 17-95. 

The veteran asserts that the VA has violated his 
constitutional rights by denying the assignment of an earlier 
effective date for the award of his compensation and pension 
benefits.  The Board points out that in Wright v. Gober, 10 
Vet. App. 343 (1997), the Court held that the provisions of 
38 U.S.C. § 5110(a) and (b)(1) did not violate the principles 
of equal protection under the Fifth Amendment Due Process 
Clause, and therefore, was constitutional.    

The veteran also asserts, in essence, that due to the error 
in his separation, which the Naval Discharge Review Board 
corrected in 1995, he was prevented from filing a 
compensation and pension claim and the VA improperly judged 
his condition to avoid compensating him.  The veteran also 
asserts that he was told that he was not entitled to VA 
benefits because the reason for his separation was 
personality disorder.  

Where entitlement is established because of the correction, 
change or modification of a military record, or of a 
discharge or dismissal, by a board established under 10 
U.S.C. §§ 1552 or 1553, or because of other corrective action 
by competent military naval, or air authority, the award will 
be effective from the latest of these dates: (1) Date 
application for change, correction, or modification was filed 
with the service department, in either an original or a 
disallowed claim; (2) Date of receipt of claim if claim was 
disallowed; or (3) One year prior to date of reopening of 
disallowed claim.  38 C.F.R. § 3.400(g).  

Under the provisions of 38 C.F.R. § 3.12 (1999), character of 
discharge, if the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable (38 U.S.C. 
101(2)).  38 C.F.R. § 3.12.  A discharge under honorable 
conditions is binding on the VA as to character of discharge.  
Id.  An honorable discharge or discharge under honorable 
conditions issued through a board for correction of records 
established under authority of 10 U.S.C. 1552 is final and 
conclusive on the VA.  Id. 

Where enlisted personnel are administratively separated from 
service on the basis of proceedings initiated on or after 
October 1, 1982, the separation may be classified as one of 
the three categories of administrative separation that do not 
require characterization of service by the military 
department concerned.  38 C.F.R. § 3.12 (k).  Entry level 
separations, which are uncharacterized administrative 
separations, shall be considered under conditions other than 
dishonorable.  Id.  

The veteran's DD 214 indicates that the veteran was 
discharged in April 1994 and the reason for discharge was 
personality disorder.  The character of service was "entry 
level separation (uncharacterized)".  Review of the record 
further reveals that in 1995, the Naval Discharge Review 
Board determined that the veteran's discharge was improperly 
processed, because the veteran was denied an opportunity to 
dispute the medical diagnosis of personality disorder and 
this constituted a procedural error that was prejudicial to 
the veteran.  The discharge basis was changed to "Secretary 
Plenary Authority."  

Although the veteran's military records were changed in 1995, 
this does not establish entitlement to an earlier effective 
date for the veteran's compensation and pension claims under 
38 C.F.R. § 3.400(g).  The change in the veteran's military 
records did not establish entitlement to benefits.  The 
evidence establishes that the veteran was already entitled to 
VA benefits, before his military records were changed in 
1995.  As noted above, the veteran's initial character of 
service was "entry level separation (uncharacterized)."  
Under 38 C.F.R. § 3.12, entry level separations, which are 
uncharacterized administrative separations, shall be 
considered under conditions other than dishonorable.  
38 C.F.R. § 3.12.  Thus, the veteran was eligible for VA 
benefits, at the time of service separation, had he filed a 
claim.  Although VA compensation benefits are not available 
for personality disorders, see 3.303(c) (1999), the veteran 
still could have filed a claim for a psychiatric disorder or 
other disorders, or he could have filed a claim for pension 
benefits.  

In conclusion, the Board finds that the evidence does not 
show, and the veteran does not assert, that a claim was filed 
prior to February 11, 1997, for any VA benefit.  As the 
veteran did not file his claim within a year after separation 
from service, the effective date for compensation and pension 
benefits cannot be earlier than the date of receipt of the 
veteran's claim.  The VA is bound under the controlling 
statute and regulation, which provides no basis for the award 
of an effective date earlier than February 11, 1997.  Thus, 
the preponderance of the evidence is against the veteran's 
claim, and the claim must be denied. 




ORDER

Entitlement to effective dates earlier than February 11, 
1997, for the award of service connection for HIV-related 
disorder and chronic adjustment disorder and for the award of 
pension benefits is denied.  




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

